DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2022 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed on 04 May 2022.  Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 19, 20, 22, and 23 have been amended.  Claims 3, 5, 8, 10, 13, 15, 17, and 18 have been cancelled.   Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, and 19 through 23 remain pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, 19, 20, 22, and 23 has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection. The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive. 
Applicant asserts that claims 1, 11, and 20 as amended explicitly recite that the digital images are captured from capture devices, and further, the functionality involved in digitally processing the captured digital images.  Applicant further states that while the claims do not recite a specific image processing algorithm, they do explicitly recite image processing functions performed by a processor and therefore, as amended, the claims recite patent- eligible subject matter under 35 U.S.C. 101.  Examiner respectfully disagrees. 
Because the claims, as amended, do not improve the functioning of a device and do not recite an improvement to a technology or a technical field, the recited abstract idea of gathering, data, comparing it, and generating a notification is not patent eligible. While the claims recite limitations for image analysis, as claimed the limitation is insufficient to transform the abstract concept into a practical application.  The claims must recite and the specification must support a specific image processing algorithm, otherwise the only elements of the independent claims that qualifies as an “additional element” are the image capture devices, the computing device, the processor, and storage device which are each broadly and generically claimed and perform conventional functions. There is no indication in the specification that Applicant has achieved an advancement or improvement in computer processing technology. (See generally Spec). All of the data processing, memory, and input-output devices, as well as their interconnections, are described at a high level of generality that presumes familiarity on the part of the reader.  Courts have found computers and computer implemented processes to be ineligible when generic computer functions are merely used to implement an abstract idea (see MPEP 2106.05(f)).  
“It is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit was found to be ineligible because the method did not employ a computer and a skilled artisan could perform all the steps mentally). Similarly, a claimed process covering embodiments that can be performed on a computer, as well as embodiments that can be practiced verbally or with a telephone, cannot improve computer technology. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328, 122 USPQ2d 1377, 1381 (Fed. Cir. 2017) (process for encoding/decoding facial data using image codes assigned to particular facial features held ineligible because the process did not require a computer).”  (See 2106-Patent Subject Matter Eligibility (uspto.gov): 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019], I. IMPROVEMENTS TO COMPUTER FUNCTIONALITY). 
The claimed “analysis on the one or more digital images” is broadly and generically claimed.  The claims and the specification lack technical details as to how the analysis of the captured digital images are made.  Applicant has not sufficiently explained how the recited analysis of captured digital images actually result in the alleged improvements or include more than mere instructions to perform the recited steps or functions to qualify as an improvement to an existing technology. The claims, as amended herein, are unlike those of Example 39 (Method for Training a Neural Network for Facial Detection). (See Spec. paragraph 24, Figure 3, box 56). A store clerk, using past consumer knowledge, interpersonal skills, and customer service experience at a retail location, could determine mentally whether a specific customer needs assistance based on visual observations of the customer in a particular area of a brick and mortar, and by comparing an object, the current behavioral gesture, and the current facial expression of the customer to past consumer observations and interactions.  In furtherance of the mental determination that a customer may need assistance, the store clerk may approach the customer and inquire whether assistance is needed.  Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  Therefore, because the claims lack details as to how the captured digital images are analyzed in a manner that cannot be performed by human observation, judgement, and evaluation, the claims herein are directed to the mental processes grouping and certain methods of organizing human activity grouping of abstract ideas without significantly more.  
While the claims recite limitations for “training one or more baseline behavioral models to improve accuracy of the determining,”  the training requires the user (store associate) to input feedback using a mobile device “as to whether the consumer actually did require assistance.” If the store associate inputs positive feedback (the consumer did need the help of the store associate) a positive feedback counter is incremented, if the store associate inputs negative feedback (the consumer did not require assistance) a negative feedback counter is incremented in association with the baseline behavioral model.  If the negative feedback counter is greater than or equal to a predetermined threshold value, a recommendation is generated to an operator to remove or modify the baseline behavioral model. (See Specification at paragraphs 0027-0030).  As described by the specification, the claimed training step requires user input and action to update the “one or more behavioral models based on feedback.  Therefore, the claimed training is in contrast to the artificial intelligence/machine learning techniques recited in the limitations of Example 39, and fails to integrate the recited abstract idea into a practical application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, and 19 through 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim recites a product, independent claim 11 recites a system, and independent claim 20 recites a product for predicting whether a consumer in a retail store needs assistance.  Independent claims 11 and 20 recite substantially the same limitations as those of claim 1.
Taking claim 1 as representative, claim 1 recites at least the following limitations: retrieving one or more digital images of a consumer at a location in a retail store; retrieving one or more digital images of the consumer at a second location; analyzing the one or more digital images of the consumer at the first location and the one or more digital images of the consumer at the second location; identifying at least one object associated with the consumer at the first location; identifying at least one analysis on the one or more digital images of the consumer’s current behavioral gesture and current facial expressing of the consumer at the second location;  constructing a behavioral model of the consumer; determining that the consumer needs assistance based on a comparison of the object, the current behavioral gesture, and the current facial expression in the behavioral model of the consumer to baseline biometric data in each of one or more baseline behavioral models; responsive to predicting that the consumer needs assistance, generating a digital image of the consumer needing assistance at the location; sending an alert message , wherein the alert message identifies the location of the consumer; training the one or more baseline behavioral models; receiving feedback, wherein the feedback comprises one of a positive indicator indicating that the determining was correct or a negative indicator indicating that the determining was incorrect; updating the one or more baseline behavioral models based on the feedback. 
The limitations for analyzing the one or more digital images, identifying at least one object associated with the consumer at a first location, identifying at least one analysis on the one or more digital images of the consumer’s current behavioral gestures and current facial expression at a second location, constructing a behavioral model, determining a consumer needs assistance by comparing the object, consumer behavioral gesture, and facial expression to a baseline, generating a digital image of the consumer needing assistance; training one or more baseline behavioral models, and updating the one or more baseline behavioral models, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting that a device captures digital images and that the digitally captured consumer images are compared to stored images to determine whether a consumer needs assistance, nothing in the claim elements precludes the steps from practically being performed in the mind because a human store clerk could make observations of customer behavior or images of a consumer at a location to determine whether a customer needs assistance.  A human could also use a pen and paper, or mental observation and judgment to determine whether a number exceeds a threshold value, whether a determination was correct or incorrect, and whether an opinion of a customer needing assistance should be modified based on feedback.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  Additionally, observing and analyzing the in-store activity of a customer, gathering consumer behavior data, and recommending customer assistance is considered to be a method of organizing human activity, therefore the claims are directed to an abstract idea.  
The step for generating a digital image of the consumer needing assistance is broadly claimed, and is therefore construed as obtaining an image of the consumer and including the captured image in the alert message to an operator.  Obtaining data is receiving data, therefore the steps for retrieving one or more digital images, generating a digital image of the consumer needing assistance, receiving feedback, and updating the one or more baseline behavioral models are construed as data gathering steps. (see MPEP 2106.05(a)(II).  “[M]ere ‘[data-gathering] step[s] cannot make an otherwise non-statutory claim statutory.” CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) (internal citations omitted); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (collecting and analyzing data amounted to mere data gathering); In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd sub nom Bilski v. Kappos, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity).  Transmitting or communicating information is insignificant extra-solution activity. Revised Guidance 55, n.31. The steps for “sending an alert message,” ” receiving feedback,” and “generating digital image of the consumer” are construed as data transmission steps and are therefore construed as insignificant extra-solution activity. (see MPEP 2106.05(g)).  
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
This judicial exception is not integrated into a practical application. In particular, the claims only recite image captured devices, a computing device for receiving input (feedback), a processor, and a storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0014-0015] describes the computing environment as follows: “Computer 14 can be any computer known in the art, such as a desktop, laptop, notebook, tablet, mobile telephone, or other such mobile device, for example, and is configured to provide a retailer with an interface to the computer server 16 and the cameras 20.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Additionally, the outputting or “sending” of an alert message is insignificant extra solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  While the claims recite limitations for image analysis, as claimed the limitation is insufficient to transform the abstract concept into a practical application.  The claims must recite and the specification must support a specific image processing algorithm, otherwise the only elements of the independent claims that qualifies as an “additional element” are the image capture devices, computing device, processor, and storage device which are broadly and generically claimed and perform conventional functions. The claims and the specification lack technical details as to how the analysis of the captured digital images is performed.  Applicant has not sufficiently explained how the recited analysis of captured digital images actually result in the alleged improvements or include more than mere instructions to perform the recited steps or functions to qualify as an improvement to an existing technology.
While the claims recite limitations for “training one or more baseline behavioral models to improve accuracy of the determining,”  the training requires the user (store associate) to input feedback using a mobile device “as to whether the consumer actually did require assistance.” As described by the specification, the claimed training step requires user input and action to update the “one or more behavioral models based on feedback.  Therefore, the claimed training is in contrast to the artificial intelligence/machine learning techniques recited in the limitations of Example 39, and fails to integrate the recited abstract idea into a practical application. 
As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of image capture devices, a computing device for receiving input (feedback), a processor, and a storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Therefore, the claims are directed to an abstract idea.
Dependent claims 2, 4, 6-7, 9, 11-12, 14, 16, 19, and 21-23 include the abstract ideas of the independent claims. The dependent claims recite at least the following limitations:  the behavioral model comprises a body language profile of the consumer at the second location; each baseline body language profile comprises a baseline body language profile for a baseline consumer at the second location; updating a negative feedback counter associated with the baseline behavioral model, and updating a positive feedback counter associated with the baseline behavioral model in response to receiving the negative/positive feedback indicator; virtually partitioning the retail store into a plurality of sections, and wherein each section is associated with at least one of the one or more baseline behavioral models, each defining a different baseline consumer behavior in that section; timestamping the constructed behavioral model of the consumer; the negative feedback indicator comprises information identifying a reason why the consumer did not need assistance; timestamping a given baseline behavioral model responsive to receipt of the negative feedback indicator and updating the baseline model to include the reason received with the negative feedback indicator; and determining a feedback value based on a ratio of a number of negative feedback counters and a number of positive feedback counters associated with a given baseline behavioral model; and determining that the given baseline behavioral model should be removed or modified responsive to determining that the feedback value meets or exceeds a predetermined threshold value.
The claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The analysis above applies to all statutory categories of invention. Therefore claims 1, 2, 4, 6, 7, 9, 11, 12, 14, 16, and 19 through 23 are ineligible.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Zalewski et al. (US 9,911,290) -  communications devices, communication methods, and methods for utilizing digital detection, sensing and tracking systems to determine interactions with retail items.  In one embodiment, a WCC with Photo Capture is provided. The WCC may perform and forward the image to a desired end point by sending a coded communication stream or burst, or clip or photo. Alternatively, the WCC may be perform local mage analysis, object detection or otherwise locally process the image. Processing of sensor data can also take place in order to generate features for interaction data, which can be fed into a machine learning algorithms Machine learning algorithm can utilize models that can be refined based on the feature inputs in real time, or based on previous feature inputs associated with item interactions by other people or the same person. In some embodiments, historical interaction data can also be accessed for specific items, specific items in certain stores or regions, and/or interactions associated with the specific user.  In one embodiment, when confidence of a classifier is low due to potential obstruction of sensor data, corruption of data, misplacement of items on a shelf, etc., or when a failure to correctly classify a take or return event for an item and a customer, the customer has options to provide feedback to correct the failure, and such corrections may be used to retrain a machine learning model. 
Buibas et al. (US 10,373,322) - An autonomous store system that analyzes camera images to track people and their interactions with items using a processor that obtains a 3D model of a store that contains items and item storage areas. Receives images from cameras captured over a time period and analyzes the images and the 3D model of the store to detect a person in the store based on the images, calculates a trajectory of the person, identifies an item storage area proximal to the trajectory of the person during an interaction time period, analyzes two or more images to identify an item within the item storage area that is moved during the interaction time period.
Fisher et al. (US 11,232,687) - The processing system can be linked to a camera or cameras in the area of real space. The user interface can include tools to invoke display of a video feed on the display from a camera having field of view selected using an input gesture during display of the map. The system can include logic that can detect movement of subjects indicating an event like possibility of a fallen subject which may involve medical emergency for example or other event suggesting the subject may require assistance, displays a video feed of a particular subject on a user interface in response to the detection.  The system assigns a “need assistance” status to the subject. The system can generate an alert for this subject on the GUI of the monitoring station by representing the subject with a yellow colored avatar. This will alert the employee viewing the monitoring station to help the subject.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623